COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Davidette Johnson v. The State of Texas

Appellate case number:   01-15-00869-CR

Trial court case number: 1397348

Trial court:             232nd District Court of Harris County

       Appellant, Davidette Johnson, is represented by appointed counsel, Joseph W. Varela.
On February 12, 2016, Johnson filed two motions: (1) A motion for discovery and inspection of
evidence, asking us to order the District Attorney to produce and permit his counsel to view all
evidence, and (2) a motion for bail pending appeal.
       Johnson is represented by counsel on appeal, and he is not entitled to hybrid
representation. See Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981); Gray v.
Shipley, 877 S.W.2d 806, 806 (Tex. App.—Houston [1st Dist.] 1994, orig. proceeding). “Hybrid
representation” means “representation partly by counsel and partly by self.” Robinson v. State,
240 S.W.3d 919, 921 (Tex. Crim. App. 2007).
       Accordingly, we deny the motion for discovery and inspection and the motion for bail. It
is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually      Acting for the Court


Date: March 1, 2016